DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-30 cancelled, and new 31-60 (claims 50-60 are distinct from the original claims) are currently pending and are addressed below.
Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Election/Restrictions
Newly submitted claims 50-60 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims 50-56 which are direct to method and 57-60 which are directed to an apparatus, and both independent claims includes the limitation of determining that the object was reported to the second apparatus within the window of time; and selectively within the window of time, which are distinct from the original claims (Filed on 06/25/2019) that include the limitations determining at least one attribute for a request for sensor information; sending the request including the at least one attribute; receiving a response to the request; and identifying at least one object in a vicinity of the apparatus based on the response, where the at least one attribute comprises an indication of a distance.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 50-60 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
2.	Applicant’s response arguments, with regards to claims 31-49, filed on 11/06/2020 are moot in view of the new grounds of rejection under the combination of Bowers and Kagawa which is necessitated by Applicant’s amendments


Claim Rejections - 35 USC § 101
3.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: yes).

Step 2A Prong One: claims 31 and 44 recite the steps of determining, electing to report, and transmitting. These limitations recite an abstract idea which is directed to mental process.

Step 2A Prong Two: This judicial exception is not integrated into a practical application, claims 31 and 44, and the claim 44 recites the combination of additional element of memory device and processing circuit, the processing circuit is recited as generic processor performing a generic computer function of processing data. This generic processing circuit limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Then claims 31 and 44 are directed to the abstract idea.
Step 2B, The additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component, the same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, independent claims 31 and 44 are ineligible.

Dependent claims 32-40, 42, 45-47

Step 1: claims  32-40, 42, 45-47  includes the steps of “determining” in (claims 32, 35, 45-46) and “sending” in (claims 2, 10 & 29),  “determining” in (claims 14-15, 24-27), “acquiring” in (claims 33, 34& 27), “electing to report” in (claims 36-39, and “transmitting” in (claims 40, 42 and 47)  (Step 1: yes).

Step 2A Prong One: Claims 32-40, 42 and 45-47 depend on claims 31 and 44 respectively and recite the limitation “determining” in (claims 32, 35, 45-46) and “sending” in (claims 2, 10 & 29),  “determining” in (claims 14-15, 24-27), “acquiring” in (claims 33, 34& 27), “electing to report” in (claims 36-39, and “transmitting” in (claims 40, 42 and 47). These claims recite an abstract idea which is directed to mental process. 

Step 2A Prong Two: This judicial exception is not integrated into a practical application, claims 32-40 and 42 do not recite additional element, and claims 45-47, recite the combination of additional element of processing circuit and memory device, the processing circuit is recited as generic processor performing a generic computer function of determine “the location of object”, “object is within a specific distance”, and transmit the message. This generic processing circuit limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea .


The additional limitations recited in the dependent Claims 32-40, 42 and 45-47 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 32-40, 42 and 45-47 are not patent eligible. Therefore, claims 31-49 are not patent eligible. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 31-36 and 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0009275 to Bowers et al. in view of US2008/0114531 to Kagawa.
9.  Regarding claims 31 and 44, Bowers discloses a first apparatus and method for wireless communication (communication see at least [¶ 37 & 43] and Fig. 1), 
the first apparatus (vehicle see at least Fig.1) comprising: a memory device; and a processing circuit coupled to the memory device, wherein the processing circuit and the memory device (processor and memory see at least [¶ 24 & 49] and Fig. 1& 10)are configured to: detect an object (detecting object/vehicle see at least [¶ 37 & 41] and Figs. 1-6); 
determine a distance to the object (the sensing system detect an object/vehicle within range using the detection range/distance as shown in Fig. 1 see at least [¶ 41] and Figs. 1-6, (for clarification about the distance the examiner using secondary reference of Kagawa)); 
elect to report the object to a second apparatus based on the distance to the object (once the sensing system detect the object within the range, then transmit information about object to other vehicles in area 103 and 104, that means if the detected the object is within range/distance then report the information about the object see at least [¶ 41& 46] and Figs. 1-6); and 
transmit a message identifying the object to the second apparatus after the election to report the object to the second apparatus (the system transmit message about the 
elect to report the object to a second apparatus based on the distance to the object (once the sensing system detect the object within the range, then transmit information about object to other vehicles in area 103 and 104, that means if the detect the object within range/distance then report the information about the object see at least [¶ 41& 46] and Figs. 1-6); and 
transmit a message identifying the object to the second apparatus after the election to report the object to the second apparatus (the system transmit message about the detected object within the range to other vehicles in area 103 and 104 see at least [¶ 41& 46-47] and Figs. 1-6).  
Bowers does not explicitly disclose the limitation of distance to object.
However, Kagawa is directed to communication apparatus for use in intervehicle                      communication system. Kagawa disclose a subject vehicle includes a system that determine distance and position of an object, and the transmit object information data to other vehicles within the area see at least [34-35] and Figs. 1A-B, 2, and 10-12). Therefore, from the teaching of Kagawa, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bowers to use the technique of determining the distance to an object and report the information about the object to other vehicles similar to that of the teaching of Kagawa in order enhance the safety.

10.  Regarding claims 32 and 45, Bowers discloses further comprising: determining a location of the object based on the distance; wherein the message indicates the location of the object (the vehicle detect an object within range using sensor Lidar, radar and other sensors, that means the system determine the distance and transmit the location of the object see at [¶ 37-39, 78 & 143]).  

11.  Regarding claim 33, Bowers discloses wherein detecting the object comprises: acquiring sensor information for a specified period of time (the system monitor data based on sensors data which includes time frames/time period see at least [¶ 37 & 73]).  


13.  Regarding claims 35 and 46, Bowers discloses, wherein electing to report the object comprises: determining that the object is within a specified distance (the sensing system detect an object/vehicle within range/distance see at least [¶ 41] and Figs. 1-6); and determining to report the object to the second apparatus as a result of the determining that the object is within the specified distance (once the sensing system detect the object within the range, then transmit information about object to other vehicles in area 103 and 104 see at least [¶ 41& 46] and Figs. 1-6).  

14.  Regarding claim 36, Bowers discloses, wherein electing to report the object to the second apparatus is further based on a direction to the object (the system share the collision data with other vehicles within the area and driving in the same direction of the collision as shown in Fig. 6 see at least [¶ 31, 44, 63 & 119] Figs. 1& 6).  

15.  Regarding claim 38, Bowers discloses, wherein electing to report the object to the second apparatus is further based on a type of data to be reported (vehicle 102 share collision data with other vehicles in area including kinematic properties of objects data see at least [¶ 3, 31 & 119] and Figs. 1, 6-7).  
16.  Regarding claim 39, Bowers discloses, wherein electing to report the object to the second apparatus is further based on a visibility of a sensor of the first apparatus (the 

17.  Regarding claim 40, Bowers discloses, wherein transmitting the message comprises: transmitting the message within a defined period of time (the system collect monitor sensor data and share it with other vehicles based on time period see at least [¶ 80 & 93]).  

18.  Regarding claim 41, Bowers discloses, wherein the defined period of time is based on a vehicle speed associated with the first apparatus (the vehicle collect the sensor data based on the vehicle speed (which is based on time) and share it with other vehicles based on time period, that means the time period based on the speed see at least [¶ 32, 39 & 93]).  

19.  Regarding claim 42, Bowers discloses, wherein transmitting the message comprises: transmitting information for the object that was obtained via a specified sensor feed (the vehicle collect sensor data from camera, Lidar or Radar about collision or objects and share it with other vehicles see at least [¶ 39, 72, 85, 103 & 119]).  

20.  Regarding claim 43, Bowers discloses, wherein the specified sensor feed comprises Lidar data, camera data, radar data, or object data (see at least [¶ 31 & 39]).
21.  Regarding claim 47, Bowers discloses wherein the processing circuit and the memory device are further configured to: transmit the message within a defined period 

22.  Regarding claim 48, Bowers discloses, wherein the first apparatus is a vehicle (vehicle see at least Fig. 1).  

23.  Regarding claim 49, Bowers discloses, wherein the first apparatus is a communication module or a sensor module (sensing module see at least [¶ 2-6 & 39]).  

24.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US2014/0009275 to Bowers et al. in view of US2008/0114531 to Kagawa further in view US2017/0184726 to Lee et al.
25.  Regarding claim 37, Bowers and Kagawa in combination disclose all the limitation of claim 31 as discussed above, but the Bowers does not explicitly disclose the limitation of electing to report the object to the second apparatus is further based on a distance to the second apparatus.  
However, Lee is directed to method for vehicle cooperative object positioning. Lee discloses a host vehicle (101) detect an object (200) and transmit the information data of the object to second vehicle (102) that is close by within a distance as shown in Fig. 9 .

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667